Citation Nr: 0720426	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  05-10 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee and 
thigh disorder.

2.  Entitlement to service connection for residuals of a left 
elbow injury, to include a scar.

3.  What evaluation is warranted for sinusitis from July 1, 
2003?

4.  What evaluation is warranted for right 5th finger 
fracture residuals from July 1, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from October 1993 to June 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2003 
and April 2004 issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  The claims are now under the 
jurisdiction of the RO in Pittsburgh, Pennsylvania.  

As the veteran perfected appeals to the initial ratings 
assigned following the grant of service connection for 
sinusitis and for residuals of a right 5th finger fracture, 
the Board has styled these issues in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

The Board observes that service connection for a left 
shoulder impingement syndrome was granted by the RO in 
February 2005.  The veteran expressed his disagreement with 
the decision in June 2005, and a supplemental statement of 
the case (SSOC) addressed the matter in October 2006.  No 
timely appeal, however, was initiated.  Thus, the Board may 
not exercise jurisdiction over that issue.  38 U.S.C.A. 
§ 7105 (West 2002).

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDING OF FACT

It is not clinically shown that the veteran has either a 
right knee, right thigh, or left elbow which is etiologically 
related to his military service.  


CONCLUSIONS OF LAW

1.  Neither a chronic right knee disorder, nor chronic 
residuals of a right thigh contusion were incurred or 
aggravated as a result of active military duty.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  Chronic residuals of a left elbow injury, to include a 
scar, were not incurred or aggravated during active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.   VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate the claims, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

Review of the service medical records shows that the veteran 
was involved in a motor vehicle accident in December 1994.  A 
December 1994 patient discharge record shows that the veteran 
had a left forearm abrasion.  Post traumatic left elbow 
epicondylitis was diagnosed in January 1995; no evidence of 
fracture was reported.  

In February 1996 the veteran complained of right leg pain 
following falling from a ladder on a gangway.  A right leg 
soft tissue injury was diagnosed.  A right thigh/knee 
contusion was also diagnosed.  

A March 2003 Report of Medical Examination showed no left 
elbow or right thigh/knee pathology.  

An undated Problem Summary List includes the phrase "post 
traumatic neck and elbow pain" in January 1995, and "right 
leg soft tissue injury" in February 1996.  

The report of a June 2003 VA general medical examination, 
conducted on the same day the veteran separated from active 
duty, shows that he was being boarded out of the Navy due to 
atrial fibrillation.  The diagnoses included status post 
right lower extremity contusions, resolved, no functional 
impairment.  Complaints of left elbow pain were also noted on 
examination but no disability was diagnosed.  

VA outpatient treatment records dated from 2003 to 2005 make 
no mention of a left elbow or right lower extremity disorder.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, a review of service medical records, as well as 
private and VA medical records reveals no competent evidence 
of a chronic disability, and no competent evidence linking 
either a right lower extremity or left elbow disorder to 
service.  Without competent evidence linking either claimed 
disorder to service the benefits sought on appeal cannot be 
granted.  The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a right knee and thigh 
contusion is denied.

Entitlement to service connection left elbow injury residuals 
with scar is denied.


REMAND

The veteran essentially contends that the evaluations 
currently assigned to his service-connected sinusitis and 
right 5th finger fracture residuals do not accurately reflect 
their current severity.

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.

The Court has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).

The latest VA examination took place in June 2003.  
Outpatient treatment records reflect treatment for sinusitis.  
Hence, the veteran should be scheduled for new examinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
his representative to secure any required 
information and related individual 
authorization, in order to procure all 
medical records generated at any time 
since April 2005 related to his service-
connected sinusitis and right fifth 
finger fracture residuals.  If any 
identified pertinent records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  The veteran is to be 
notified in writing.  If any such records 
are Federal records, and cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folders.

2.  The RO should thereafter make 
arrangements with an appropriate medical 
professional so that the veteran can be 
afforded VA respiratory and orthopedic 
examinations.  The claims folders, or 
copies thereof, are to be provided to the 
respective examiners for review in 
conjunction with the examinations.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work 
sheet for rating sinusitis and finger 
fracture residuals, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of his service-
connected sinusitis and right 5th finger 
fracture residuals.  A complete rationale 
for any opinion offered must be provided.

3.  After the development requested has 
been completed, the RO should review any 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA. 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159.

5. Thereafter, the RO must readjudicate 
the veteran's increased rating claims.  
The RO is advised that it is to make 
determinations based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


